Case 1:20-cv-02809-LAK Document 44-5 Filed 06/22/20 Page 1 of 18




             EXHIBIT 5
        Case 1:20-cv-02809-LAK Document 44-5 Filed 06/22/20 Page 2 of 18



           CERTIFICATION IN SUPPORT OF LEAD PLAINTIFF MOTION FOR
                          SECURITIES CLASS ACTION

      I, Pavel Pogodin, hereby certify that the following is true and correct to the best of my
knowledge, information, and belief:

   1. On June 8, 2020, I executed my certification that was previously filed in this case. I
      understood at that time, and still understand, that my certification is under penalty of
      perjury and has the force and effect of being sworn. I understand that another party
      seeking appointment as lead plaintiff has raised an argument about my certification.
      Accordingly, in an abundance of caution, I am executing this supplemental certification.

   2. I have reviewed the complaint filed herein (the “Complaint”), and have authorized the
      filing of a lead plaintiff motion on Token Fund I LLC’s behalf.

   3. The sole controlling member of Token Fund I LLC did not purchase the security at issue
      in the Complaint at the direction of my counsel or in order to participate in any private
      action arising under the Securities Act of 1933 (the “Securities Act”) or the Securities
      Exchange Act of 1934 (the “Exchange Act”).

   4. Token Fund I LLC is willing to serve as a representative party on behalf of the class (the
      “Class”) as defined in the Complaint, including providing testimony at deposition and
      trial, if necessary.

   5. During the class period, as defined in the Complaint, the sole member of Token Fund I
      LLC purchased the unregistered security EOS on both Binance and Bitfinex. On June 5,
      2020, the sole member of Token Fund I LLC assigned any and all of his present and
      former holdings in a number of digital tokens, including EOS, to Token Fund I LLC. This
      assignment included associated cryptocurrency exchange accounts, cryptocurrency
      wallets as well as any and all claims, causes of action and demands in relation to his
      investment in these digital tokens and his prior and current investments in the digital
      tokens.

   6. Attached as Appendix A is a true and accurate listing of the EOS transactions that
      occurred on Binance.

   7. The cryptocurrency exchange Bitfinex has refused to provide access to the relevant
      trading activity for Token Fund I LLC’s EOS purchases. However, the documentation
      available to Token Fund I LLC shows that between January 1, 2018 and June 29, 2018, a
      total of 85,685 EOS were purchased on Bitfinex. These tokens were later sold in their
      entirety for a substantial loss. A conservative estimate of the amount lost on these trades
      is $300,000.

   8. During the three-year period preceding the date of this Certification, Token Fund I LLC
      has not sought to serve as a representative party on behalf of a class in any private action
      arising under the Securities Act or the Exchange Act.
       Case 1:20-cv-02809-LAK Document 44-5 Filed 06/22/20 Page 3 of 18



   9. Token Fund I LLC will not accept any payment for serving as a representative party on
      behalf of the Class beyond my pro rata share of any possible recovery, except for an
      award, as ordered by the court, for reasonable costs and expenses (including lost wages)
      directly relating to my representation of the Class.

   10. Token Fund I LLC understands that executing this Certification is not a prerequisite to
       participation in this Class Action as members of the Class.

   I declare under penalty of perjury that the foregoing is true and correct.



Executed on June 22, 2020.

                                                                     _______________________
                                                                     Pavel Pogodin
                                                                     Authorized Agent for Token
                                                                     Fund I LLC
            Case 1:20-cv-02809-LAK Document 44-5 Filed 06/22/20 Page 4 of 18



                                         Appendix A
                        Token Fund I LLC Transactions in EOS on Binance

                                                                                       Fee
    Date(UTC)           Market   Type      Price  Amount         Total       Fee       Coin
2018-10-01 19:26:46    EOS/BTC   SELL   0.0008621    3766     3.2464248
2018-12-03 21:40:43   EOS/USDT   SELL     2.6103  17000.75   44376.0501
2019-07-07 17:25:25    EOS/BTC   SELL   0.0005172 263.97      0.1364995
2019-08-04 06:03:36   EOS/USDC   SELL     4.2054   2377.89    9999.9787
2020-04-22 13:54:41   EOS/USDC   BUY      2.5998     1190      3093.762
2020-04-24 20:20:53   EOS/USDT   SELL     2.7206   4677.66   12726.0418
2018-09-24 15:19:48    EOS/BTC   SELL   0.0008682 1694.18     1.4708735
2018-09-24 15:19:56    EOS/BTC   SELL   0.0008681 1270.64     1.1029331
2018-09-24 15:19:59    EOS/BTC   SELL    0.000868 1905.96     1.6543733
2018-09-24 15:20:02    EOS/BTC   SELL   0.0008681 1905.96      1.654408
2018-08-14 02:08:59    EOS/BTC   SELL   0.0007091    55.58   0.03941177   0.00003941   BTC
2018-08-14 02:08:56    EOS/BTC   SELL   0.0007091     488     0.3460408   0.00034604   BTC
2018-08-14 02:08:56    EOS/BTC   SELL   0.0007091    402.9   0.28569639    0.0002857   BTC
2018-08-14 02:08:55    EOS/BTC   SELL   0.0007091     3.96   0.00280803   0.00000281   BTC
2018-08-14 02:08:55    EOS/BTC   SELL   0.0007091    72.75   0.05158702   0.00005159   BTC
2018-08-14 02:08:55    EOS/BTC   SELL   0.0007091    74.27   0.05266485   0.00005266   BTC
2018-08-14 02:08:55    EOS/BTC   SELL   0.0007091    35.31   0.02503832   0.00002504   BTC
2018-08-14 02:08:54    EOS/BTC   SELL   0.0007091     383     0.2715853   0.00027159   BTC
2018-08-14 02:08:54    EOS/BTC   SELL   0.0007091 482.94     0.34245275   0.00034245   BTC
2018-08-14 02:08:54    EOS/BTC   SELL   0.0007091       5     0.0035455   0.00000355   BTC
2018-08-11 12:28:06   EOS/USDT   BUY        4.9    1223.08     5993.092     1.22308    EOS
2018-08-11 06:29:28   EOS/USDT   BUY       5.105    635.44    3243.9212     0.63544    EOS
2018-08-11 06:29:26   EOS/USDT   BUY       5.105        6        30.63        0.006    EOS
2018-08-11 06:29:09   EOS/USDT   BUY       5.105     141.2      720.826      0.1412    EOS
2019-06-08 20:41:27    EOS/ETH   SELL    0.025834     280       7.23352   0.00723352   ETH
            Case 1:20-cv-02809-LAK Document 44-5 Filed 06/22/20 Page 5 of 18



2019-06-08 20:41:27    EOS/ETH   SELL    0.025834     74.23    1.91765782   0.00191766   ETH
2019-06-08 20:41:27    EOS/ETH   SELL    0.025836    499.16   12.89629776    0.0128963   ETH
2019-06-08 20:41:27    EOS/ETH   SELL    0.025837     84.35    2.17935095   0.00217935   ETH
2019-06-08 20:41:27    EOS/ETH   SELL    0.025849      200         5.1698    0.0051698   ETH
2019-06-08 20:41:27    EOS/ETH   SELL    0.025852    462.97   11.96870044    0.0119687   ETH
2019-06-08 20:41:27    EOS/ETH   SELL    0.025853     29.46    0.76162938   0.00076163   ETH
2019-06-08 20:41:27    EOS/ETH   SELL     0.02586     36.69     0.9488034    0.0009488   ETH
2019-06-08 20:41:27    EOS/ETH   SELL    0.025864     33.14    0.85713296   0.00085713   ETH
2019-06-07 05:56:28    EOS/BTC   SELL    0.000819    1485.5     1.2166245   0.00121662   BTC
2019-06-07 05:56:28    EOS/BTC   SELL   0.0008191       50       0.040955   0.00004096   BTC
2019-06-07 05:56:28    EOS/BTC   SELL   0.0008191      200        0.16382   0.00016382   BTC
2019-06-07 05:56:28    EOS/BTC   SELL   0.0008192     764.5     0.6262784   0.00062628   BTC
2019-06-07 03:08:32   EOS/USDT   SELL      6.3181    148.35    937.290135   0.93729014   USDT
2019-06-07 03:08:32   EOS/USDT   SELL      6.3181    241.43   1525.378883   1.52537888   USDT
2019-06-07 03:08:32   EOS/USDT   SELL      6.3182     79.09    499.706438   0.49970644   USDT
2019-06-07 03:08:32   EOS/USDT   SELL      6.3182    245.42   1550.612644   1.55061264   USDT
2019-06-07 03:08:32   EOS/USDT   SELL      6.3186    147.66    933.004476   0.93300448   USDT
2019-06-07 03:08:32   EOS/USDT   SELL      6.3186     43.87    277.196982   0.27719698   USDT
2019-06-07 03:08:32   EOS/USDT   SELL      6.3186     43.87    277.196982   0.27719698   USDT
2019-06-07 03:08:32   EOS/USDT   SELL      6.3186     43.87    277.196982   0.27719698   USDT
2019-06-07 03:08:32   EOS/USDT   SELL      6.3186     43.87    277.196982   0.27719698   USDT
2019-06-07 03:08:32   EOS/USDT   SELL      6.3206     78.33    495.092598    0.4950926   USDT
2019-06-07 03:08:32   EOS/USDT   SELL      6.3208      300        1896.24     1.89624    USDT
2019-06-07 03:08:32   EOS/USDT   SELL      6.3209     15.81     99.933429   0.09993343   USDT
2019-06-07 03:08:32   EOS/USDT   SELL       6.321      200         1264.2      1.2642    USDT
2019-06-07 03:08:32   EOS/USDT   SELL      6.3231     68.43    432.689733   0.43268973   USDT
2018-05-28 23:16:49    EOS/ETH   BUY      0.02254   3835.18     86.444958
2018-05-28 23:20:30    EOS/ETH   BUY     0.022548   3918.73     88.359462
2019-05-26 19:46:17    EOS/BTC   SELL   0.0007806     73.01     0.0569916   0.00005699   BTC
2019-05-26 19:46:17    EOS/BTC   SELL   0.0007807      1.6     0.00124912   0.00000125   BTC
            Case 1:20-cv-02809-LAK Document 44-5 Filed 06/22/20 Page 6 of 18



2019-05-26 19:46:17   EOS/BTC   SELL    0.000781      25      0.019525   0.00001953   BTC
2019-05-26 19:46:17   EOS/BTC   SELL    0.000781     8.27   0.00645887   0.00000646   BTC
2019-05-26 19:46:17   EOS/BTC   SELL   0.0007811   109.81   0.08577259   0.00008577   BTC
2019-05-26 19:46:17   EOS/BTC   SELL   0.0007811   145.16   0.11338447   0.00011338   BTC
2019-05-26 19:46:17   EOS/BTC   SELL   0.0007811     300       0.23433   0.00023433   BTC
2019-05-26 19:46:17   EOS/BTC   SELL   0.0007811      1.6   0.00124976   0.00000125   BTC
2019-05-26 19:46:17   EOS/BTC   SELL   0.0007812   225.47   0.17613716   0.00017614   BTC
2019-05-26 19:46:17   EOS/BTC   SELL   0.0007813      25     0.0195325   0.00001953   BTC
2019-05-26 19:46:17   EOS/BTC   SELL   0.0007813     200       0.15626   0.00015626   BTC
2019-05-26 19:46:17   EOS/BTC   SELL   0.0007816   345.98   0.27041796   0.00027042   BTC
2019-05-26 19:46:17   EOS/BTC   SELL   0.0007816   191.91   0.14999685     0.00015    BTC
2019-05-26 19:46:17   EOS/BTC   SELL   0.0007817     300       0.23451   0.00023451   BTC
2019-05-26 19:46:17   EOS/BTC   SELL   0.0007819   254.15   0.19871988   0.00019872   BTC
2019-05-26 19:46:17   EOS/BTC   SELL   0.0007821   211.86    0.1656957    0.0001657   BTC
2019-05-26 19:46:17   EOS/BTC   SELL   0.0007822     7.64     0.005976   0.00000598   BTC
2019-05-26 19:42:37   EOS/BTC   SELL   0.0007873    48.22    0.0379636   0.00003796   BTC
2019-05-26 19:42:37   EOS/BTC   SELL   0.0007873   250.55   0.19725801   0.00019726   BTC
2019-05-26 19:42:36   EOS/BTC   SELL   0.0007873   404.54   0.31849434   0.00031849   BTC
2019-05-26 19:42:36   EOS/BTC   SELL   0.0007873     4.48    0.0035271   0.00000353   BTC
2019-05-26 19:42:36   EOS/BTC   SELL   0.0007873       5     0.0039365   0.00000394   BTC
2019-05-26 19:42:36   EOS/BTC   SELL   0.0007873       5     0.0039365   0.00000394   BTC
2019-05-26 19:42:35   EOS/BTC   SELL   0.0007873   313.51   0.24682642   0.00024683   BTC
2019-05-26 19:42:33   EOS/BTC   SELL   0.0007873   532.06   0.41889083   0.00041889   BTC
2019-05-26 19:42:31   EOS/BTC   SELL   0.0007873   112.37    0.0884689   0.00008847   BTC
2019-05-26 19:42:29   EOS/BTC   SELL   0.0007873   236.83   0.18645625   0.00018646   BTC
2019-05-26 19:37:26   EOS/BTC   SELL   0.0007873    84.72   0.06670005    0.0000667   BTC
2019-05-26 19:37:26   EOS/BTC   SELL   0.0007873    70.87   0.05579595    0.0000558   BTC
2019-05-26 19:37:26   EOS/BTC   SELL   0.0007873    30.37    0.0239103   0.00002391   BTC
2019-05-26 19:37:26   EOS/BTC   SELL   0.0007873      20      0.015746   0.00001575   BTC
2019-05-26 19:37:25   EOS/BTC   SELL   0.0007873    85.03   0.06694411   0.00006694   BTC
            Case 1:20-cv-02809-LAK Document 44-5 Filed 06/22/20 Page 7 of 18



2019-05-26 19:37:25   EOS/BTC   SELL   0.0007873     42.48     0.0334445   0.00003344   BTC
2019-05-26 19:37:25   EOS/BTC   SELL   0.0007873     15.11     0.0118961    0.0000119   BTC
2019-05-26 19:37:25   EOS/BTC   SELL   0.0007873     31.83    0.02505975   0.00002506   BTC
2019-05-26 19:37:25   EOS/BTC   SELL   0.0007873     36.43    0.02868133   0.00002868   BTC
2019-05-26 19:37:24   EOS/BTC   SELL   0.0007873      37.9    0.02983867   0.00002984   BTC
2019-05-26 19:37:24   EOS/BTC   SELL   0.0007873     42.48     0.0334445   0.00003344   BTC
2019-05-26 19:37:24   EOS/BTC   SELL   0.0007873     95.44    0.07513991   0.00007514   BTC
2019-05-26 19:37:23   EOS/BTC   SELL   0.0007873    184.27    0.14507577   0.00014508   BTC
2019-05-26 19:37:23   EOS/BTC   SELL   0.0007873    128.84    0.10143573   0.00010144   BTC
2019-05-26 19:37:23   EOS/BTC   SELL   0.0007873    101.33     0.0797771   0.00007978   BTC
2019-05-26 19:37:23   EOS/BTC   SELL   0.0007873   2064.94    1.62572726   0.00162573   BTC
2019-05-26 19:36:45   EOS/BTC   SELL   0.0007873     33.23    0.02616197   0.00002616   BTC
2019-05-26 19:36:45   EOS/BTC   SELL   0.0007873       20       0.015746   0.00001575   BTC
2019-05-26 19:36:44   EOS/BTC   SELL   0.0007873     23.01    0.01811577   0.00001812   BTC
2019-05-26 19:36:43   EOS/BTC   SELL   0.0007873      0.62    0.00048812   0.00000049   BTC
2019-05-26 19:36:41   EOS/BTC   SELL   0.0007873       45      0.0354285   0.00003543   BTC
2019-05-26 19:36:41   EOS/BTC   SELL   0.0007873    144.71    0.11393018   0.00011393   BTC
2019-05-26 19:36:41   EOS/BTC   SELL   0.0007873     43.17    0.03398774   0.00003399   BTC
2019-05-26 19:36:41   EOS/BTC   SELL   0.0007873       20       0.015746   0.00001575   BTC
2019-05-25 03:15:54   EOS/BTC   BUY    0.0008101     42.96    0.03480189     0.04296    EOS
2019-05-25 03:15:54   EOS/BTC   BUY    0.0008102   3826.28    3.10005205     3.82628    EOS
2019-05-25 03:15:54   EOS/BTC   BUY      0.00081      5.76     0.0046656     0.00576    EOS
2019-05-25 03:15:30   EOS/BTC   BUY    0.0008105   1508.73    1.22282566     1.50873    EOS
2019-05-25 03:15:29   EOS/BTC   BUY    0.0008105    142.95    0.11586097     0.14295    EOS
2019-05-25 03:15:29   EOS/BTC   BUY    0.0008105   2108.17    1.70867178     2.10817    EOS
2019-05-25 03:15:26   EOS/BTC   BUY    0.0008105     113.7    0.09215385      0.1137    EOS
2018-05-23 19:20:54   EOS/BTC   BUY    0.0014364   3477.64    4.99528209     3.47764    EOS
2018-05-23 00:38:05   EOS/ETH   BUY     0.018965      8.26     0.1566509     0.00826    EOS
2018-05-23 00:38:05   EOS/ETH   BUY     0.018965    266.99    5.06346535     0.26699    EOS
2018-05-23 00:37:54   EOS/ETH   BUY     0.018965    550.79   10.44573235     0.55079    EOS
            Case 1:20-cv-02809-LAK Document 44-5 Filed 06/22/20 Page 8 of 18



2018-05-23 00:37:05   EOS/ETH   BUY     0.018965     0.01    0.00018965      0.00001   EOS
2018-05-23 00:36:57   EOS/ETH   BUY     0.018965   365.41    6.93000065      0.36541   EOS
2018-05-23 00:36:57   EOS/ETH   BUY     0.018965    48.51    0.91999215      0.04851   EOS
2018-05-23 00:31:08   EOS/ETH   BUY     0.018933   602.58   11.40864714      0.60258   EOS
2019-05-22 06:36:55   EOS/BTC   SELL    0.000792   634.38    0.50242896   0.00050243   BTC
2019-05-22 06:36:55   EOS/BTC   SELL    0.000792   139.59    0.11055528   0.00011056   BTC
2019-05-22 06:36:55   EOS/BTC   SELL    0.000792     32.7     0.0258984    0.0000259   BTC
2019-05-22 06:36:54   EOS/BTC   SELL    0.000792    62.84    0.04976928   0.00004977   BTC
2019-05-22 06:36:54   EOS/BTC   SELL    0.000792   832.33    0.65920536   0.00065921   BTC
2019-05-22 06:36:54   EOS/BTC   SELL    0.000792   851.66    0.67451472   0.00067451   BTC
2019-05-22 06:36:54   EOS/BTC   SELL    0.000792    63.71    0.05045832   0.00005046   BTC
2019-05-22 06:36:54   EOS/BTC   SELL   0.0007921     200        0.15842   0.00015842   BTC
2019-05-22 06:36:54   EOS/BTC   SELL   0.0007921    162.4    0.12863704   0.00012864   BTC
2019-05-22 06:36:54   EOS/BTC   SELL   0.0007921   251.56    0.19926067   0.00019926   BTC
2019-05-22 06:36:54   EOS/BTC   SELL   0.0007922     8.19    0.00648811   0.00000649   BTC
2019-05-22 06:36:54   EOS/BTC   SELL   0.0007923      50       0.039615   0.00003962   BTC
2019-05-22 06:36:54   EOS/BTC   SELL   0.0007924     64.5     0.0511098   0.00005111   BTC
2019-05-22 06:36:54   EOS/BTC   SELL   0.0007924    77.84    0.06168041   0.00006168   BTC
2019-05-22 06:36:54   EOS/BTC   SELL    0.000792     15.2     0.0120384   0.00001204   BTC
2019-05-22 06:36:54   EOS/BTC   SELL    0.000792    15.97    0.01264824   0.00001265   BTC
2019-05-22 06:36:54   EOS/BTC   SELL    0.000792    19.15     0.0151668   0.00001517   BTC
2019-05-22 06:36:54   EOS/BTC   SELL    0.000792     26.1     0.0206712   0.00002067   BTC
2019-05-22 06:36:54   EOS/BTC   SELL    0.000792    55.72    0.04413024   0.00004413   BTC
2019-05-22 06:36:54   EOS/BTC   SELL    0.000792    17.52    0.01387584   0.00001388   BTC
2019-05-22 06:36:54   EOS/BTC   SELL    0.000792   100.72    0.07977024   0.00007977   BTC
2019-05-22 06:36:54   EOS/BTC   SELL    0.000792    17.34    0.01373328   0.00001373   BTC
2019-05-22 06:36:54   EOS/BTC   SELL    0.000792    31.16    0.02467872   0.00002468   BTC
2019-05-22 06:36:54   EOS/BTC   SELL   0.0007926     2.52    0.00199735     0.000002   BTC
2019-05-22 06:36:54   EOS/BTC   SELL    0.000792    66.91    0.05299272   0.00005299   BTC
2018-05-22 06:22:47   EOS/ETH   BUY      0.01875   491.96       9.22425      0.49196   EOS
            Case 1:20-cv-02809-LAK Document 44-5 Filed 06/22/20 Page 9 of 18



2018-05-22 06:22:41   EOS/ETH   BUY    0.01875    393.86     7.384875   0.39386   EOS
2018-05-22 06:22:09   EOS/ETH   BUY    0.01875     80.27    1.5050625   0.08027   EOS
2019-05-22 04:53:11   EOS/BTC   BUY   0.0007932    35.32   0.02801582   0.03532   EOS
2019-05-22 04:53:11   EOS/BTC   BUY   0.0007932    13.72    0.0108827   0.01372   EOS
2019-05-22 04:53:11   EOS/BTC   BUY   0.0007932    14.64   0.01161244   0.01464   EOS
2019-05-22 04:53:11   EOS/BTC   BUY   0.0007932    26.09   0.02069458   0.02609   EOS
2019-05-22 04:53:10   EOS/BTC   BUY   0.0007932    16.88   0.01338921   0.01688   EOS
2019-05-22 04:53:10   EOS/BTC   BUY   0.0007932    10.63   0.00843171   0.01063   EOS
2019-05-22 04:53:10   EOS/BTC   BUY   0.0007932   135.95   0.10783554   0.13595   EOS
2019-05-22 04:53:10   EOS/BTC   BUY   0.0007932    52.76   0.04184923   0.05276   EOS
2019-05-22 04:53:10   EOS/BTC   BUY   0.0007932    30.08   0.02385945   0.03008   EOS
2019-05-22 04:53:10   EOS/BTC   BUY   0.0007932    41.42   0.03285434   0.04142   EOS
2019-05-22 04:53:10   EOS/BTC   BUY   0.0007932    14.31   0.01135069   0.01431   EOS
2019-05-22 04:53:10   EOS/BTC   BUY   0.0007932    39.81   0.03157729   0.03981   EOS
2019-05-22 04:53:10   EOS/BTC   BUY   0.0007932     4.07   0.00322832   0.00407   EOS
2019-05-22 04:53:10   EOS/BTC   BUY   0.0007932     6.11   0.00484645   0.00611   EOS
2019-05-22 04:53:10   EOS/BTC   BUY   0.0007932     1.61   0.00127705   0.00161   EOS
2019-05-22 04:53:09   EOS/BTC   BUY   0.0007932    177.3   0.14063436    0.1773   EOS
2019-05-22 04:53:09   EOS/BTC   BUY   0.0007932    55.58   0.04408605   0.05558   EOS
2019-05-22 04:53:09   EOS/BTC   BUY   0.0007932    51.99   0.04123846   0.05199   EOS
2019-05-22 04:53:09   EOS/BTC   BUY   0.0007932     19.3   0.01530876    0.0193   EOS
2019-05-22 04:53:09   EOS/BTC   BUY   0.0007932    18.32   0.01453142   0.01832   EOS
2019-05-22 04:53:09   EOS/BTC   BUY   0.0007932    10.17   0.00806684   0.01017   EOS
2019-05-22 04:53:09   EOS/BTC   BUY   0.0007932    18.32   0.01453142   0.01832   EOS
2019-05-22 04:53:09   EOS/BTC   BUY   0.0007932      5.4   0.00428328    0.0054   EOS
2019-05-22 04:53:09   EOS/BTC   BUY   0.0007932    19.52   0.01548326   0.01952   EOS
2019-05-22 04:53:09   EOS/BTC   BUY   0.0007932    45.41   0.03601921   0.04541   EOS
2019-05-22 04:53:08   EOS/BTC   BUY   0.0007932     5.35   0.00424362   0.00535   EOS
2019-05-22 04:53:08   EOS/BTC   BUY   0.0007932     8.02   0.00636146   0.00802   EOS
2019-05-22 04:53:08   EOS/BTC   BUY   0.0007932    15.92   0.01262774   0.01592   EOS
           Case 1:20-cv-02809-LAK Document 44-5 Filed 06/22/20 Page 10 of 18



2019-05-22 04:53:08   EOS/BTC   BUY   0.0007932    36.59   0.02902318   0.03659   EOS
2019-05-22 04:53:08   EOS/BTC   BUY   0.0007932    10.17   0.00806684   0.01017   EOS
2019-05-22 04:53:08   EOS/BTC   BUY   0.0007932   176.71   0.14016637   0.17671   EOS
2019-05-22 04:53:08   EOS/BTC   BUY   0.0007932    15.92   0.01262774   0.01592   EOS
2019-05-22 04:53:08   EOS/BTC   BUY   0.0007932    12.18   0.00966117   0.01218   EOS
2019-05-22 04:53:08   EOS/BTC   BUY   0.0007932    33.37   0.02646908   0.03337   EOS
2019-05-22 04:53:07   EOS/BTC   BUY   0.0007932     4.08   0.00323625   0.00408   EOS
2019-05-22 04:53:07   EOS/BTC   BUY   0.0007932   353.42   0.28033274   0.35342   EOS
2019-05-22 04:53:07   EOS/BTC   BUY   0.0007932     6.12   0.00485438   0.00612   EOS
2019-05-22 04:53:05   EOS/BTC   BUY   0.0007932    79.76   0.06326563   0.07976   EOS
2019-05-22 04:53:04   EOS/BTC   BUY   0.0007932   279.59   0.22177078   0.27959   EOS
2019-05-22 04:53:04   EOS/BTC   BUY   0.0007932     9.18   0.00728157   0.00918   EOS
2019-05-22 04:53:04   EOS/BTC   BUY   0.0007932    63.58   0.05043165   0.06358   EOS
2019-05-22 04:53:04   EOS/BTC   BUY   0.0007932    13.76   0.01091443   0.01376   EOS
2019-05-22 04:53:04   EOS/BTC   BUY   0.0007932    20.64   0.01637164   0.02064   EOS
2019-05-22 04:53:04   EOS/BTC   BUY   0.0007932    30.96   0.02455747   0.03096   EOS
2019-05-22 04:53:03   EOS/BTC   BUY   0.0007932    27.84   0.02208268   0.02784   EOS
2019-05-22 04:52:59   EOS/BTC   BUY   0.0007932    37.02   0.02936426   0.03702   EOS
2019-05-22 04:52:54   EOS/BTC   BUY   0.0007932   181.53   0.14398959   0.18153   EOS
2019-05-22 04:52:54   EOS/BTC   BUY   0.0007932    40.19    0.0318787   0.04019   EOS
2019-05-22 04:52:53   EOS/BTC   BUY   0.0007932   108.48   0.08604633   0.10848   EOS
2019-05-22 04:52:53   EOS/BTC   BUY   0.0007932     2.52   0.00199886   0.00252   EOS
2019-05-22 04:52:51   EOS/BTC   BUY   0.0007932     8.88   0.00704361   0.00888   EOS
2019-05-22 04:52:29   EOS/BTC   BUY   0.0007932    97.21   0.07710697   0.09721   EOS
2019-05-22 04:52:29   EOS/BTC   BUY   0.0007932    53.39   0.04234894   0.05339   EOS
2019-05-22 04:52:28   EOS/BTC   BUY   0.0007932   246.62   0.19561898   0.24662   EOS
2019-05-22 04:52:28   EOS/BTC   BUY   0.0007932     1.78   0.00141189   0.00178   EOS
2019-05-22 04:52:27   EOS/BTC   BUY   0.0007932   253.95   0.20143314   0.25395   EOS
2019-05-22 04:52:27   EOS/BTC   BUY   0.0007932    46.05   0.03652686   0.04605   EOS
2019-05-22 04:52:27   EOS/BTC   BUY   0.0007932    15.94    0.0126436   0.01594   EOS
           Case 1:20-cv-02809-LAK Document 44-5 Filed 06/22/20 Page 11 of 18



2019-05-22 04:52:27   EOS/BTC   BUY    0.0007932     59.9   0.04751268      0.0599    EOS
2019-05-22 04:52:26   EOS/BTC   BUY    0.0007932    50.26   0.03986623     0.05026    EOS
2019-05-22 04:52:26   EOS/BTC   BUY    0.0007932    13.55   0.01074786     0.01355    EOS
2019-05-22 04:52:25   EOS/BTC   BUY    0.0007932    39.84   0.03160108     0.03984    EOS
2019-05-22 04:52:25   EOS/BTC   BUY    0.0007932    23.91   0.01896541     0.02391    EOS
2019-05-22 04:52:25   EOS/BTC   BUY    0.0007932    15.93   0.01263567     0.01593    EOS
2019-05-22 04:52:25   EOS/BTC   BUY    0.0007932    39.84   0.03160108     0.03984    EOS
2019-05-22 04:52:23   EOS/BTC   BUY    0.0007932     4.82   0.00382322     0.00482    EOS
2019-05-22 04:52:22   EOS/BTC   BUY    0.0007932     7.23   0.00573483     0.00723    EOS
2019-05-22 04:52:22   EOS/BTC   BUY    0.0007932    10.85   0.00860622     0.01085    EOS
2019-05-22 04:52:22   EOS/BTC   BUY    0.0007932    16.27   0.01290536     0.01627    EOS
2019-05-22 04:52:22   EOS/BTC   BUY    0.0007932    10.16   0.00805891     0.01016    EOS
2019-05-22 04:52:21   EOS/BTC   BUY    0.0007932    24.41   0.01936201     0.02441    EOS
2019-05-22 04:52:21   EOS/BTC   BUY    0.0007932    36.62   0.02904698     0.03662    EOS
2019-05-22 04:52:16   EOS/BTC   BUY    0.0007932    11.03   0.00874899     0.01103    EOS
2019-05-22 04:52:14   EOS/BTC   BUY    0.0007932    48.31   0.03831949     0.04831    EOS
2019-05-22 04:52:14   EOS/BTC   BUY    0.0007932    48.31   0.03831949     0.04831    EOS
2019-05-22 04:52:13   EOS/BTC   BUY    0.0007932    15.78   0.01251669     0.01578    EOS
2019-05-22 04:52:12   EOS/BTC   BUY    0.0007932    79.65   0.06317838     0.07965    EOS
2019-05-22 04:52:12   EOS/BTC   BUY    0.0007932    40.23   0.03191043     0.04023    EOS
2019-05-22 04:52:06   EOS/BTC   BUY    0.0007932     9.23   0.00732123     0.00923    EOS
2019-05-22 04:52:06   EOS/BTC   BUY    0.0007932    15.47    0.0122708     0.01547    EOS
2019-05-22 04:52:06   EOS/BTC   BUY    0.0007932     4.85   0.00384702     0.00485    EOS
2019-05-22 04:52:06   EOS/BTC   BUY    0.0007932    15.93   0.01263567     0.01593    EOS
2019-05-19 08:22:43   EOS/BTC   SELL   0.0007918    340.5    0.2696079   0.00026961   BTC
2019-05-19 08:22:43   EOS/BTC   SELL   0.0007918   961.07   0.76097522   0.00076098   BTC
2019-05-19 08:22:43   EOS/BTC   SELL   0.0007918   315.76   0.25001876   0.00025002   BTC
2019-05-19 08:22:43   EOS/BTC   SELL   0.0007918    257.5    0.2038885   0.00020389   BTC
2019-05-19 08:22:43   EOS/BTC   SELL   0.0007918    257.5    0.2038885   0.00020389   BTC
2019-05-19 08:22:43   EOS/BTC   SELL   0.0007918    257.5    0.2038885   0.00020389   BTC
           Case 1:20-cv-02809-LAK Document 44-5 Filed 06/22/20 Page 12 of 18



2019-05-19 08:22:43   EOS/BTC   SELL   0.0007919      19.9   0.01575881   0.00001576   BTC
2019-05-19 08:22:43   EOS/BTC   SELL   0.0007918     15.97   0.01264504   0.00001265   BTC
2019-05-19 08:22:43   EOS/BTC   SELL   0.0007918     15.97   0.01264504   0.00001265   BTC
2019-05-19 08:22:43   EOS/BTC   SELL   0.0007918     15.97   0.01264504   0.00001265   BTC
2019-05-19 08:22:43   EOS/BTC   SELL    0.000792        9      0.007128   0.00000713   BTC
2019-05-19 08:22:43   EOS/BTC   SELL   0.0007918     15.97   0.01264504   0.00001265   BTC
2019-05-19 08:22:43   EOS/BTC   SELL   0.0007921     40.61   0.03216718   0.00003217   BTC
2019-05-19 08:22:43   EOS/BTC   SELL   0.0007918     75.03   0.05940875   0.00005941   BTC
2019-05-19 08:22:43   EOS/BTC   SELL   0.0007918     56.34   0.04461001   0.00004461   BTC
2019-05-19 08:22:43   EOS/BTC   SELL   0.0007918      10.2   0.00807636   0.00000808   BTC
2019-05-19 08:22:43   EOS/BTC   SELL   0.0007922      2.52   0.00199634    0.000002    BTC
2019-05-19 08:08:58   EOS/BTC   SELL   0.0007942    201.19   0.15978509   0.00015979   BTC
2019-05-19 08:08:55   EOS/BTC   SELL   0.0007942      2.51   0.00199344   0.00000199   BTC
2019-05-19 07:47:53   EOS/BTC   BUY    0.0007965    561.89   0.44754538     0.56189    EOS
2019-05-19 07:47:52   EOS/BTC   BUY    0.0007965    570.28   0.45422802     0.57028    EOS
2019-05-19 07:46:48   EOS/BTC   BUY    0.0007965    247.83   0.19739659     0.24783    EOS
2019-05-19 07:45:52   EOS/BTC   BUY    0.0007965    381.29   0.30369748     0.38129    EOS
2019-05-19 07:45:51   EOS/BTC   BUY    0.0007965    533.52   0.42494868     0.53352    EOS
2019-05-19 07:45:51   EOS/BTC   BUY    0.0007965     13.26   0.01056159     0.01326    EOS
2019-05-19 07:45:48   EOS/BTC   BUY    0.0007965    303.83   0.24200059     0.30383    EOS
2019-05-19 07:44:58   EOS/BTC   BUY    0.0007965     54.82   0.04366413     0.05482    EOS
2019-05-19 07:44:57   EOS/BTC   BUY    0.0007965      7.93   0.00631624     0.00793    EOS
2019-05-19 07:44:57   EOS/BTC   BUY    0.0007965      7.15   0.00569497     0.00715    EOS
2019-05-19 07:44:57   EOS/BTC   BUY    0.0007965     29.37    0.0233932     0.02937    EOS
2019-05-19 07:44:56   EOS/BTC   BUY    0.0007965      7.93   0.00631624     0.00793    EOS
2019-05-19 07:44:56   EOS/BTC   BUY    0.0007965      2.19   0.00174433     0.00219    EOS
2019-05-19 07:44:56   EOS/BTC   BUY    0.0007965      7.93   0.00631624     0.00793    EOS
2019-05-19 07:44:56   EOS/BTC   BUY    0.0007965    144.67   0.11522965     0.14467    EOS
2018-05-18 01:43:22   EOS/ETH   BUY      0.01844   5535.65   102.077386     5.53565    EOS
2018-05-18 01:43:00   EOS/ETH   BUY      0.01844     60.27    1.1113788     0.06027    EOS
           Case 1:20-cv-02809-LAK Document 44-5 Filed 06/22/20 Page 13 of 18



2018-05-18 01:43:00   EOS/ETH   BUY    0.01844   667.13    12.3018772   0.66713   EOS
2018-05-18 01:42:09   EOS/ETH   BUY    0.01844     5.82     0.1073208   0.00582   EOS
2018-05-16 03:27:16   EOS/ETH   BUY   0.017902   143.48    2.56857896   0.14348   EOS
2018-05-16 03:27:16   EOS/ETH   BUY   0.017902    16.03    0.28696906   0.01603   EOS
2018-05-16 03:27:14   EOS/ETH   BUY   0.017902    33.31    0.59631562   0.03331   EOS
2018-05-16 03:27:14   EOS/ETH   BUY   0.017902    101.8     1.8224236    0.1018   EOS
2018-05-16 03:27:14   EOS/ETH   BUY   0.017902   184.24    3.29826448   0.18424   EOS
2018-05-16 03:27:14   EOS/ETH   BUY   0.017902    42.57    0.76208814   0.04257   EOS
2018-05-16 03:27:14   EOS/ETH   BUY   0.017902    23.88    0.42749976   0.02388   EOS
2018-05-16 03:27:13   EOS/ETH   BUY   0.017902      24       0.429648     0.024   EOS
2018-05-16 03:27:13   EOS/ETH   BUY   0.017902      49       0.877198     0.049   EOS
2018-05-16 03:27:13   EOS/ETH   BUY   0.017902    39.99    0.71590098   0.03999   EOS
2018-05-16 03:27:13   EOS/ETH   BUY   0.017902     9.01    0.16129702   0.00901   EOS
2018-05-16 03:27:13   EOS/ETH   BUY   0.017902      43       0.769786     0.043   EOS
2018-05-16 03:22:07   EOS/ETH   BUY   0.017902      59       1.056218     0.059   EOS
2018-05-16 03:22:06   EOS/ETH   BUY   0.017902   124.44    2.22772488   0.12444   EOS
2018-05-15 19:13:12   EOS/ETH   BUY   0.018013     66.4     1.1960632    0.0664   EOS
2018-05-15 19:13:12   EOS/ETH   BUY   0.018013   615.85   11.09330605   0.61585   EOS
2018-05-15 19:13:06   EOS/ETH   BUY   0.018013     6.64    0.11960632   0.00664   EOS
2018-05-15 19:13:05   EOS/ETH   BUY   0.018013      31       0.558403     0.031   EOS
2018-05-15 19:13:02   EOS/ETH   BUY   0.018013     100        1.8013       0.1    EOS
2018-05-15 19:13:01   EOS/ETH   BUY   0.018013     6.65    0.11978645   0.00665   EOS
2018-05-15 19:13:01   EOS/ETH   BUY   0.018013    85.88    1.54695644   0.08588   EOS
2018-05-15 19:12:59   EOS/ETH   BUY   0.018013    83.03    1.49561939   0.08303   EOS
2018-05-15 19:12:59   EOS/ETH   BUY   0.018013   257.36    4.63582568   0.25736   EOS
2018-05-15 19:12:51   EOS/ETH   BUY   0.018013    15.13    0.27253669   0.01513   EOS
2018-05-15 19:12:48   EOS/ETH   BUY   0.018013    19.93    0.35899909   0.01993   EOS
2018-05-15 19:12:43   EOS/ETH   BUY   0.018013     4.97    0.08952461   0.00497   EOS
2018-05-15 19:12:39   EOS/ETH   BUY   0.018013     5.54    0.09979202   0.00554   EOS
2018-05-15 19:12:36   EOS/ETH   BUY   0.018013    52.05    0.93757665   0.05205   EOS
           Case 1:20-cv-02809-LAK Document 44-5 Filed 06/22/20 Page 14 of 18



2018-05-15 19:12:35   EOS/ETH   BUY    0.018013   260.17   4.68644221      0.26017   EOS
2018-05-15 19:12:32   EOS/ETH   BUY    0.018013      2.2    0.0396286       0.0022   EOS
2018-05-15 19:12:32   EOS/ETH   BUY    0.018013     5.24   0.09438812      0.00524   EOS
2018-05-15 19:12:30   EOS/ETH   BUY    0.018013   207.44   3.73661672      0.20744   EOS
2018-05-15 19:12:28   EOS/ETH   BUY    0.018013    38.59   0.69512167      0.03859   EOS
2018-05-15 19:12:28   EOS/ETH   BUY    0.018012      31      0.558372        0.031   EOS
2018-05-15 19:09:43   EOS/ETH   SELL    0.01795    41.96     0.753182   0.00075318   ETH
2018-05-15 19:09:43   EOS/ETH   SELL    0.01795      60         1.077     0.001077   ETH
2018-05-15 19:09:43   EOS/ETH   SELL    0.01795      32        0.5744    0.0005744   ETH
2018-05-15 19:09:43   EOS/ETH   SELL    0.01795   182.01    3.2670795   0.00326708   ETH
2018-05-15 19:09:42   EOS/ETH   SELL    0.01795    23.48     0.421466   0.00042147   ETH
2018-05-15 19:09:42   EOS/ETH   SELL    0.01795      24        0.4308    0.0004308   ETH
2018-05-15 19:09:42   EOS/ETH   SELL    0.01795      64        1.1488    0.0011488   ETH
2018-05-15 19:09:42   EOS/ETH   SELL    0.01795      24        0.4308    0.0004308   ETH
2018-05-15 19:09:42   EOS/ETH   SELL    0.01795     6.61    0.1186495   0.00011865   ETH
2018-05-15 19:09:42   EOS/ETH   SELL    0.01795     16.6      0.29797   0.00029797   ETH
2018-05-15 19:09:41   EOS/ETH   SELL    0.01795    17.85    0.3204075   0.00032041   ETH
2018-05-15 19:09:41   EOS/ETH   SELL    0.01795    177.8      3.19151   0.00319151   ETH
2018-05-15 19:09:41   EOS/ETH   SELL    0.01795     125       2.24375   0.00224375   ETH
2018-05-15 19:09:41   EOS/ETH   SELL    0.01795     2.35    0.0421825   0.00004218   ETH
2018-05-15 19:09:40   EOS/ETH   SELL    0.01795   136.54     2.450893   0.00245089   ETH
2018-05-15 19:09:40   EOS/ETH   SELL    0.01795     29.4      0.52773   0.00052773   ETH
2018-05-15 19:09:40   EOS/ETH   SELL    0.01795     29.4      0.52773   0.00052773   ETH
2018-05-15 19:09:40   EOS/ETH   SELL    0.01795    20.02     0.359359   0.00035936   ETH
2018-05-15 19:09:40   EOS/ETH   SELL    0.01795   250.02     4.487859   0.00448786   ETH
2018-05-15 19:09:40   EOS/ETH   SELL    0.01795     1.43    0.0256685   0.00002567   ETH
2018-05-15 19:09:39   EOS/ETH   SELL    0.01795       1       0.01795   0.00001795   ETH
2018-05-15 19:09:39   EOS/ETH   SELL    0.01795    75.21    1.3500195   0.00135002   ETH
2018-05-15 19:09:39   EOS/ETH   SELL    0.01795    444.5     7.978775   0.00797878   ETH
2018-05-15 19:09:39   EOS/ETH   SELL   0.017971      46      0.826666   0.00082667   ETH
           Case 1:20-cv-02809-LAK Document 44-5 Filed 06/22/20 Page 15 of 18



2018-05-15 19:09:39   EOS/ETH   SELL   0.017972    16.66    0.29941352   0.00029941   ETH
2018-05-15 19:09:39   EOS/ETH   SELL   0.017974    55.63    0.99989362   0.00099989   ETH
2018-05-15 19:03:19   EOS/ETH   BUY    0.017981   721.38   12.97113378     0.72138    EOS
2018-05-15 19:03:19   EOS/ETH   BUY    0.017981    33.17    0.59642977     0.03317    EOS
2018-05-15 19:03:18   EOS/ETH   BUY    0.017981      10       0.17981        0.01     EOS
2018-05-15 19:03:18   EOS/ETH   BUY    0.017981     9.14    0.16434634     0.00914    EOS
2018-05-15 19:03:08   EOS/ETH   BUY    0.017981      10       0.17981        0.01     EOS
2018-05-15 19:03:07   EOS/ETH   BUY    0.017981      30       0.53943        0.03     EOS
2018-05-15 19:03:06   EOS/ETH   BUY    0.017981      10       0.17981        0.01     EOS
2018-05-15 19:03:06   EOS/ETH   BUY    0.017981     300        5.3943         0.3     EOS
2018-05-15 19:03:04   EOS/ETH   BUY    0.017981      10       0.17981        0.01     EOS
2018-05-15 19:03:04   EOS/ETH   BUY    0.017981    73.85    1.32789685     0.07385    EOS
2018-05-15 19:03:04   EOS/ETH   BUY    0.017981    66.37    1.19339897     0.06637    EOS
2018-05-15 19:03:03   EOS/ETH   BUY    0.017981     12.5     0.2247625      0.0125    EOS
2018-05-15 19:03:02   EOS/ETH   BUY    0.017981      30       0.53943        0.03     EOS
2018-05-15 19:03:02   EOS/ETH   BUY    0.017981      10       0.17981        0.01     EOS
2018-05-15 19:03:00   EOS/ETH   BUY    0.017981      10       0.17981        0.01     EOS
2018-05-15 19:02:57   EOS/ETH   BUY    0.017981      10       0.17981        0.01     EOS
2018-05-15 19:02:55   EOS/ETH   BUY    0.017981      10       0.17981        0.01     EOS
2018-05-15 19:02:47   EOS/ETH   BUY    0.017981      10       0.17981        0.01     EOS
2018-05-15 19:02:45   EOS/ETH   BUY    0.017981      10       0.17981        0.01     EOS
2018-05-15 19:02:43   EOS/ETH   BUY    0.017981      10       0.17981        0.01     EOS
2018-05-15 19:02:43   EOS/ETH   BUY    0.017981    14.61    0.26270241     0.01461    EOS
2018-05-15 19:02:41   EOS/ETH   BUY    0.017981      10       0.17981        0.01     EOS
2018-05-15 19:02:41   EOS/ETH   BUY    0.017981    25.44    0.45743664     0.02544    EOS
2018-05-15 19:02:39   EOS/ETH   BUY    0.017981      10       0.17981        0.01     EOS
2018-05-15 19:02:37   EOS/ETH   BUY    0.017981     7.84    0.14097104     0.00784    EOS
2018-05-15 19:02:37   EOS/ETH   BUY    0.017981   126.92    2.28214852     0.12692    EOS
2018-05-15 19:02:37   EOS/ETH   BUY    0.017981      10       0.17981        0.01     EOS
2018-05-15 19:02:36   EOS/ETH   BUY    0.017981   260.17    4.67811677     0.26017    EOS
           Case 1:20-cv-02809-LAK Document 44-5 Filed 06/22/20 Page 16 of 18



2018-05-15 19:02:36    EOS/ETH   BUY    0.017981     37.31   0.67087111    0.03731     EOS
2018-05-15 19:02:36    EOS/ETH   BUY     0.01798     16.68    0.2999064    0.01668     EOS
2018-05-11 00:41:00    EOS/ETH   SELL   0.024041    1562.5     37.56278
2018-05-11 00:41:19    EOS/ETH   SELL   0.024041   1171.87    28.172927
2018-05-11 00:42:39    EOS/ETH   SELL   0.024042    236.03     5.674634
2018-05-11 00:44:08    EOS/ETH   SELL   0.024041     95.05     2.285098
2018-05-11 04:54:00    EOS/ETH   SELL   0.023901     878.9    21.005953
2018-05-11 05:11:23    EOS/ETH   SELL    0.02386   1223.32    29.188416
2018-05-11 05:21:06    EOS/ETH   SELL    0.02388   1082.33    25.846041
2019-05-01 18:45:20   EOS/USDT   SELL     4.7754     1200       5730.48     5.73048    USDT
2019-05-01 18:45:20   EOS/USDT   SELL     4.7754      300       1432.62     1.43262    USDT
2019-05-01 18:45:20   EOS/USDT   SELL     4.7754     1200       5730.48     5.73048    USDT
2019-05-01 18:45:20   EOS/USDT   SELL     4.7754     1200       5730.48     5.73048    USDT
2019-05-01 18:45:20   EOS/USDT   SELL     4.7754     1200       5730.48     5.73048    USDT
2019-05-01 18:45:20   EOS/USDT   SELL     4.7754     74.86   357.486444   0.35748644   USDT
2019-05-01 18:45:20   EOS/USDT   SELL     4.7754     42.63   203.575302    0.2035753   USDT
2019-05-01 18:45:18   EOS/USDT   SELL     4.7761    176.55   843.220455   0.84322046   USDT
2019-05-01 18:45:18   EOS/USDT   SELL     4.7763     85.04   406.176552   0.40617655   USDT
2019-05-01 18:45:18   EOS/USDT   SELL     4.7764     20.92    99.922288   0.09992229   USDT
2018-04-22 00:17:07    EOS/ETH   BUY    0.018211       17      0.309587       0.017    EOS
2018-04-22 00:17:07    EOS/ETH   BUY    0.018189      17.6    0.3201264      0.0176    EOS
2018-04-22 00:17:07    EOS/ETH   BUY    0.018197      8.97   0.16322709     0.00897    EOS
2018-04-22 00:17:07    EOS/ETH   BUY    0.018219    231.92   4.22535048     0.23192    EOS
2018-04-22 00:17:07    EOS/ETH   BUY    0.018219    445.46   8.11583574     0.44546    EOS
2018-04-22 00:17:07    EOS/ETH   BUY    0.018219     44.28   0.80673732     0.04428    EOS
2018-04-22 00:17:07    EOS/ETH   BUY    0.018219       60       1.09314        0.06    EOS
2018-04-22 00:17:07    EOS/ETH   BUY    0.018219    274.88   5.00803872     0.27488    EOS
2018-04-22 00:17:07    EOS/ETH   BUY    0.018219      165      3.006135       0.165    EOS
2018-04-22 00:17:07    EOS/ETH   BUY    0.018211       40       0.72844        0.04    EOS
2018-04-22 00:17:07    EOS/ETH   BUY    0.018212    451.29   8.21889348     0.45129    EOS
           Case 1:20-cv-02809-LAK Document 44-5 Filed 06/22/20 Page 17 of 18



2018-04-16 19:50:25   EOS/ETH   BUY   0.016148   3369.76   54.414885
2018-04-16 18:41:36   EOS/ETH   BUY     0.0162    856.45    13.87449   0.85645   EOS
2018-04-16 18:41:31   EOS/ETH   BUY     0.0162      0.14    0.002268   0.00014   EOS
2018-04-16 18:41:16   EOS/ETH   BUY     0.0162       0.1     0.00162    0.0001   EOS
2018-04-16 18:41:16   EOS/ETH   BUY     0.0162      0.16    0.002592   0.00016   EOS
2018-04-16 18:41:04   EOS/ETH   BUY     0.0162     42.29    0.685098   0.04229   EOS
2018-04-16 18:41:03   EOS/ETH   BUY     0.0162    178.45     2.89089   0.17845   EOS
2018-04-16 18:41:02   EOS/ETH   BUY     0.0162       0.1     0.00162    0.0001   EOS
2018-04-16 18:41:02   EOS/ETH   BUY     0.0162    189.21    3.065202   0.18921   EOS
2018-04-16 18:41:01   EOS/ETH   BUY     0.0162      4.61    0.074682   0.00461   EOS
2018-04-16 18:41:01   EOS/ETH   BUY     0.0162      0.08    0.001296   0.00008   EOS
2018-04-16 18:41:00   EOS/ETH   BUY     0.0162      1.55     0.02511   0.00155   EOS
2018-04-16 18:41:00   EOS/ETH   BUY     0.0162      2.45     0.03969   0.00245   EOS
2018-04-16 18:41:00   EOS/ETH   BUY     0.0162      0.45     0.00729   0.00045   EOS
2018-04-16 18:41:00   EOS/ETH   BUY     0.0162      0.09    0.001458   0.00009   EOS
2018-04-16 18:41:00   EOS/ETH   BUY     0.0162      0.11    0.001782   0.00011   EOS
2018-04-16 18:41:00   EOS/ETH   BUY     0.0162      11.7     0.18954    0.0117   EOS
2018-04-16 18:40:59   EOS/ETH   BUY     0.0162      21.8     0.35316    0.0218   EOS
2018-04-16 18:40:59   EOS/ETH   BUY     0.0162     33.54    0.543348   0.03354   EOS
2018-04-16 18:40:59   EOS/ETH   BUY     0.0162      224       3.6288     0.224   EOS
2018-04-16 18:40:58   EOS/ETH   BUY     0.0162      0.74    0.011988   0.00074   EOS
2018-04-16 18:40:58   EOS/ETH   BUY     0.0162      0.03    0.000486   0.00003   EOS
2018-04-16 18:40:58   EOS/ETH   BUY     0.0162      1.94    0.031428   0.00194   EOS
2018-04-16 18:40:58   EOS/ETH   BUY     0.0162       3.1     0.05022    0.0031   EOS
2018-04-16 18:40:58   EOS/ETH   BUY     0.0162     11.57    0.187434   0.01157   EOS
2018-04-16 18:40:58   EOS/ETH   BUY   0.016194      19.4   0.3141636    0.0194   EOS
2018-04-16 18:40:58   EOS/ETH   BUY    0.01619       40       0.6476      0.04   EOS
2018-04-16 18:40:58   EOS/ETH   BUY   0.016193       18     0.291474     0.018   EOS
2018-04-16 18:40:58   EOS/ETH   BUY     0.0162     63.15     1.02303   0.06315   EOS
2018-04-16 18:40:58   EOS/ETH   BUY   0.016194      17.4   0.2817756    0.0174   EOS
           Case 1:20-cv-02809-LAK Document 44-5 Filed 06/22/20 Page 18 of 18



2018-04-16 18:40:58   EOS/ETH   BUY     0.016193       17      0.275281     0.017      EOS
2018-04-16 18:40:58   EOS/ETH   BUY     0.016191    123.83   2.00493153    0.12383     EOS
2018-04-06 23:26:15   EOS/BTC   BUY    0.0008798     3000     2.6392655
2018-04-06 23:26:37   EOS/BTC   BUY    0.0008795     3000        2.6385
2018-04-06 23:26:54   EOS/BTC   BUY    0.0008794     3000        2.6382
2018-04-06 23:32:24   EOS/ETH   BUY     0.015711     3000        47.133
2018-04-10 23:11:14   EOS/ETH   BUY     0.014475   3651.59    52.856642
2018-03-29 16:09:08   EOS/BTC   BUY    0.0008259    10230     8.4486864
2018-03-29 16:09:28   EOS/BTC   BUY     0.000826     7674     6.3387171
2019-01-18 05:19:04   EOSTUSD   SELL     2.4573      65.01   159.749073   0.15974907   TUSD
2019-01-18 05:19:03   EOSTUSD   SELL     2.4573       60.8    149.40384   0.14940384   TUSD
2019-01-18 05:19:03   EOSTUSD   SELL     2.4573       9.94    24.425562   0.02442556   TUSD
2019-01-18 05:19:03   EOSTUSD   SELL     2.4573        10        24.573    0.024573    TUSD
2019-01-18 05:19:03   EOSTUSD   SELL     2.4573     110.42   271.335066   0.27133507   TUSD
2019-01-18 05:19:03   EOSTUSD   SELL     2.4573       190       466.887    0.466887    TUSD
2019-01-18 05:19:03   EOSTUSD   SELL     2.4573       4.39    10.787547   0.01078755   TUSD
2019-01-18 05:19:03   EOSTUSD   SELL     2.4573     135.92   333.996216   0.33399622   TUSD
2019-01-17 05:18:56   EOSTUSD   SELL     2.3899     1020.4   2438.65396   2.43865396   TUSD
